Case: 09-40446     Document: 00511021235          Page: 1    Date Filed: 02/05/2010




            IN THE UNITED STATES COURT OF APPEALS
                     FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                     Fifth Circuit

                                                  FILED
                                                                          February 5, 2010

                                       No. 09-40446                    Charles R. Fulbruge III
                                                                               Clerk

UNITED STATES OF AMERICA,

                                                   Plaintiff - Appellee
v.

RANSOM NYAMAHARO,

                                                   Defendant - Appellant




                   Appeal from the United States District Court
                        for the Eastern District of Texas
                             USDC No. 4:08-CR-165-1


Before REAVLEY, DAVIS, and STEWART, Circuit Judges.
PER CURIAM:*
        Defendant/Appellant Ransom Nyamaharo was tried and found guilty of
(1) Conspiracy to Defraud the United States and (2) Conspiracy to Commit
Identity Theft and Bank Fraud. The district court sentenced Appellant to 180
months in prison and ordered him to pay restitution of $3,097,822.65. In his
appeal, Appellant argues that (1) the district erred in denying his motion to
transfer the case, (2) the evidence was insufficient to convict him, and (3) the



        *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
   Case: 09-40446    Document: 00511021235      Page: 2    Date Filed: 02/05/2010

                                  No. 09-40446

district court relied on inadmissible evidence when determining his sentence.
For the following reasons, we AFFIRM Appellant's conviction and his sentence.
      Appellant argues that the district court erred in denying his motion to
transfer. Federal Rule of Criminal Procedure 21(b) allows the district court,
upon defendant's motion, to transfer a case to another district or division "for the
convenience of the parties and witnesses and in the interest of justice." "The
trial court is entitled to broad discretion in ruling on motions to transfer venue,
and its decision will be upheld absent an abuse of discretion." United States v.
Asibor, 109 F.3d 1023, 1037 (5th Cir. 1997) (citing United States v. Duncan, 919
F.2d 981 (5th Cir. 1990)). In order to demonstrate the district court committed
an abuse of discretion, a defendant must show that he was prejudiced by the
denial to transfer. United States v. Fagan, 821 F.2d 1002, 1008 (5th Cir. 1987)
(citing United States v. Alvarado, 647 F.2d 537, 539 (5th Cir. 1981)). In its order
denying Appellant's motion to transfer, the district court carefully weighed the
convenience of the parties and witnesses, as well as the location of evidence, the
location of the alleged crimes, the location of counsel, the relative accessibility
of the place of trial and the docket condition of each district. Appellant has not
shown how the district court erred in its considerations, nor has Appellant
shown any prejudice from the location of trial. We cannot hold, therefore, that
the district court abused its discretion in denying Appellant's motion to transfer.
      Appellant next argues that the Government failed to present sufficient
evidence to convict him at trial. "As a general rule we owe great deference to the
jury's verdict." United States v. Upton, 91 F.3d 677, 681 (5th Cir. 1996) (citing
United States v. Walters, 87 F.3d 663, 667-68 (5th Cir. 1996)). In reviewing
whether there was sufficient evidence to convict Appellant, the court asks
"whether a rational juror could have found the elements of the offense proved
beyond a reasonable doubt." United States v. Valles, 484 F.3d 745, 752 (5th Cir.
2007) (citing United States v. Yi, 460 F.3d 623, 629 (5th Cir. 2006)). "In so doing,

                                         2
   Case: 09-40446       Document: 00511021235        Page: 3     Date Filed: 02/05/2010

                                       No. 09-40446

we view the evidence in the light most favorable to the government, with all
reasonable inferences and credibility choices made in support of the jury
verdict." Id. (citing Yi, 460 F.3d at 629). Appellant was charged with (1)
Conspiracy to defraud the United States with respect to claims, in violation of
18 U.S.C. § 286; and (2) Conspiracy to commit Identity Theft (a violation of 18
U.S.C. § 1028(a)(7)) and Bank Fraud (a violation of 18 U.S.C. § 1344), in
violation of 18 U.S.C. § 371.
      The Government presented multiple witnesses who testified to being
defrauded on their tax returns after submitting their information to Appellant's
tax company. The Government also submitted fraudulent tax returns seized
from Appellant's office and from a co-conspirator's residence. The Government
also presented the testimony of co-conspirators who stated that they worked
directly with Appellant to fraudulently prepare and submit tax returns to the
IRS, cut refund anticipation loans, and withhold part of the refunds as
"kickbacks" for their services.         Appellant's co-conspirators also testified to
witnessing Appellant purchase stolen names and social security numbers from
third parties that Appellant used or attempted to use as false dependents on
fraudulent tax returns.1          Appellant argues that the evidence is mostly
circumstantial and that the Government's witnesses were not credible.
However, conspiracies may be inferred from the circumstances. United States
v. Bourgeois, 950 F.2d 980, 984 (5th Cir. 1992). Moreover, witness credibility is
for the jury, not an appellate court, to determine. United States v. Ford, 558
F.3d 371, 376 (5th Cir. 2009). Accordingly, we find the evidence sufficient to
support the verdict.
      Finally, Appellant argues that the district court erred by relying on
Appellant's Presentence Investigation Report ("PSR") in determining the amount



      1
          The evidence shows that Appellant even fraudulently filed his own tax return.

                                              3
   Case: 09-40446       Document: 00511021235          Page: 4     Date Filed: 02/05/2010

                                       No. 09-40446

of loss. "We review a district court's . . . factual findings in connection with
sentencing for clear error." Valles, 484 F.3d at 759 (citing United States v.
Parker, 133 F.3d 322, 328 (5th Cir. 1998)). "In making its factual findings for
sentencing, a district court may adopt the findings of the PSR without additional
inquiry if those facts have an evidentiary basis with sufficient indicia of
reliability and the defendant does not present rebuttal evidence or otherwise
demonstrate that the information is materially unreliable." Id. (citing United
States v. Valdez, 453 F.3d 252, 262 (5th Cir. 2006)). "The defendant has the
burden of showing that the information relied on by the district court in the PSR
is materially unreliable." Id. at 759-60 (citing Valdez, 453 F.3d at 262). The
PSR based its calculations of loss on the evidence submitted at trial, which
included IRS records, bank records, Appellant's own records, and direct
testimony from IRS and bank custodians. The district court properly admitted
the business records and public records under Federal Rules of Evidence 803(6)
and 803(8). Witnesses further testified to personally preparing the compilations
and summaries that were properly admitted under Rule 1006. Accordingly,
Appellant has failed to demonstrate that the evidence relied upon in the PSR
was materially unreliable.2
AFFIRMED.




       2
          Appellant also argues that the district court failed to provide a limiting instruction
to the jury regarding the use of summary evidence. However, the record indicates that the
district court did provide a limiting instruction regarding summary evidence, and Appellant
did not object to the instruction at trial.

                                               4